 



EXHIBIT 10.12
[D&O Form as of 11/9/06]
[Text that appears in brackets should be added to the agreement as appropriate.]
THERMO FISHER SCIENTIFIC INC.
NONSTATUTORY STOCK OPTION AGREEMENT
Granted Under
[NAME OF EQUITY INCENTIVE PLAN]
1. Grant of Option.
     This agreement evidences the grant by Thermo Fisher Scientific Inc., a
Delaware corporation (the “Company”), on [          ], 200[ ] (the “Grant Date”)
to [          ] (the “Participant”), an employee, officer, consultant, or
director of the Company or one of its Subsidiaries, of an Option to purchase, in
whole or in part, on the terms provided herein and in the Company’s [Name of
Equity Incentive Plan] (the “Plan”), a total of [          ] shares (the
“Shares”) of common stock, $1.00 par value per share, of the Company (“Common
Stock”) at $[          ] per Share. Unless earlier terminated, this Option shall
expire at 5:00 p.m., Eastern time, on [___] (the “Final Exercise Date”).
     It is intended that the Option evidenced by this agreement shall not be an
incentive stock Option as defined in Section 422 of the Code. Except as
otherwise indicated by the context, the term “Participant”, as used in this
Option, shall be deemed to include any person who acquires the right to exercise
this Option validly under its terms. Capitalized terms used in this Agreement
and not otherwise defined shall have the same meaning as in the Plan.
2. Vesting Schedule. Except as otherwise provided in paragraphs (d) through
(g) of Section 3 below and the Plan, this Option will become exercisable
(“vest”) as to___. [The vesting of this Option shall be in accordance with the
provision of the Plan. In the event of this Option vests based solely on the
passage of time, insert the following in the blank above: “[     ] % of the
original number of Shares on the [___] anniversary of the Grant Date and as to
an additional [          ] % of the original number of Shares at the end of
[each] anniversary of the Grant Date following the first anniversary of the
Grant Date until the [___] anniversary of the Grant Date”] The right of exercise
shall be cumulative so that to the extent the Option is not exercised in any
period to the maximum extent permissible it shall continue to be exercisable, in
whole or in part, with respect to all Shares for which it is vested until the
earlier of the Final Exercise Date or the termination of this Option under
Section 3 hereof.
3. Exercise of Option.
     (a) Form of Exercise. Each election to exercise this Option shall be in
accordance with the instructions described in “The Guide for Employees of Thermo
Fisher Scientific Inc. Stock Option Plans” as may be amended from time to time.
The Participant may purchase less

 



--------------------------------------------------------------------------------



 



than the number of shares covered hereby, provided that no partial exercise of
this Option may be for any fractional share.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this Option may not be exercised unless the
Participant, at the time he or she exercises this Option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
Option grants under the Plan (an “Eligible Participant”).
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d)-(g) below, the right to exercise this Option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this Option shall be exercisable only to the extent that
the Participant was entitled to exercise this Option on the date of such
cessation.
     (d) Death or Disability. If the Participant dies or becomes disabled (as
defined below) prior to the Final Exercise Date while he or she is an Eligible
Participant, this Option shall vest and become 100% exercisable upon the date of
such death or disability and the right to exercise this Option shall terminate
one year following such date (but in no event after the Final Exercise Date).
For the purposes of this Agreement, a Participant shall be deemed to be
“disabled” at such time as the Participant is receiving disability benefits
under the Company’s Long Term Disability Coverage, as then in effect.
     (e) Discharge for Cause. If the Participant, prior to the Final Exercise
Date, is discharged by the Company or a Subsidiary for “Cause” (as defined in
the Plan), the right to exercise this Option shall terminate immediately upon
the effective date of such discharge. The Participant shall be considered to
have been discharged for Cause if the Company determines, within 30 days after
the Participant’s resignation, that discharge for Cause was warranted.
     (f) Retirement. If the Participant “retires” from the Company or a
Subsidiary prior to the Final Exercise Date then, subject to Section 3(e) above,
this Option shall vest and become 100% exercisable upon the date of such
retirement and the right to exercise this Option shall terminate eighteen months
following such date (but in no event after the Final Exercise Date), provided
that the retirement date occurs at least one year after the Grant Date. For the
purposes of this Agreement, a Participant shall be deemed to have “retired”
(i) in the event of a non-employee director of the Company, when he or she
ceases to be a director of the Company and (ii) in the event of an employee of
the Company or a Subsidiary, upon his or her resignation from employment with
the Company or a Subsidiary either (A) after the age of 55 and the completion of
10 continuous years service to the Company or a Subsidiary comprising at least
20 hours per week or (B) after the age of 60 and the completion of 5 continuous
years service to the Company or a Subsidiary comprising at least 20 hours per
week.
     (g) Change in Control Event. If the Participant’s employment or service is
terminated by the Company or any Subsidiary without “Cause” (as defined in the
Plan) or by the Participant for “Good Reason” (as defined in the Plan), in each
case within 18 months following a Change in Control Event, this Option shall
vest and become 100% exercisable upon the date of

-2-



--------------------------------------------------------------------------------



 



such termination of employment or service and the right to exercise this Option
shall terminate one year following such date (but in no event after the Final
Exercise Date).
4. Withholding. No Shares will be issued pursuant to the exercise of this Option
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this Option in
accordance with the instructions therefor described in “The Guide for Employees
of Thermo Fisher Scientific Inc. Stock Option Plans” as may be amended from time
to time; provided, however, except as otherwise permitted by the Board, the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income).
5. Nontransferability of Option. This Option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, this Option shall be
exercisable only by the Participant. Notwithstanding the foregoing, the Company
consents to the gratuitous transfer of this Option by the Participant to or for
the benefit of any immediate family member, family trust or family partnership
established solely for the benefit of the Participant and/or an immediate family
member thereof; provided that with respect to such proposed transferee the
Company would be eligible to use a Form S-8 for the registration of the sale of
the Common Stock subject to such Option under the Securities Act of 1933, as
amended; and provided further that the Company shall not be required to
recognize any such transfer until such time as the Participant and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement.
6. Provisions of the Plan. This Option is subject to the provisions of the Plan,
a copy of which is furnished to the Participant with this Option.
7. No Right To Employment or Other Status. The grant of this Option shall not be
construed as giving the Participant the right to continued employment or any
other relationship with the Company or Subsidiary. The Company and Subsidiaries
expressly reserve the right at any time to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim under the
Plan or this Agreement, except as expressly provided herein.
8. Restrictive Covenants. If the Participant engages in any conduct in breach of
any noncompetition, nonsolicitation or confidentiality obligations to the
Company or any Subsidiary under any agreement, policy or plan of the Company or
any Subsidiary, then such conduct shall also be deemed to be a breach of the
terms of the Plan and this Agreement. Upon such breach, this Option shall be
cancelled and, to the extent some or all of this Option was exercised within a
period of 12 months prior to such breach, the Participant shall be required to
forfeit to the Company, upon demand, any cash or Shares acquired by the
Participant upon such exercise or sale.

-3-



--------------------------------------------------------------------------------



 



9. Governing Law. This Option shall be governed by and interpreted in accordance
with the laws of the State of Delaware, without regard to any applicable
conflicts of law.
       IN WITNESS WHEREOF, the Company has caused this Option to be executed
under its corporate seal by its duly authorized officer. This Option shall take
effect as a sealed instrument.

                      THERMO FISHER SCIENTIFIC INC.
 
               
Dated:                     
  By:                      
 
               
 
          Name:    
 
               
 
          Title:    
 
               

-4-